122 F.3d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Alides VALLES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 96-71028, Aeb-nll-cbn.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Decided Sept. 4, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Jose Alides Valles, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals' ("BIA") summary dismissal of his appeal of an immigration judge's ("IJ") denial of his application for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).  We have jurisdiction pursuant to 8 U.S.C. § 1105a and we deny the petition.


3
The BIA summarily dismissed Valles' appeal because he failed to specifically identify any factual or legal error committed by the IJ, and he failed to submit a written brief after indicating in his Notice of Appeal that he would.


4
In his statement of the case before this court, Valles notes that he did not receive a copy of the deportation hearing transcript, and that he did not receive notice of the deadline for filing a brief with the BIA.  In the body of his brief before this court, however, Valles challenges only the IJ's denial of his application for asylum and withholding of deportation.  He does not address the BIA's summary dismissal of his appeal on procedural grounds.  Accordingly, Valles has waived his right to challenge the BIA's summary dismissal.  See United States v. Kimble, 107 F.3d 712, 715 n. 2 (9th Cir.), cert. denied, 117 S.Ct. 2471 (1997).


5
Moreover, our review is limited to the BIA's decision, except to the extent the BIA expressly adopts the IJ's decision.  See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.1995).  Here, the BIA summarily dismissed Valles' appeal without reaching the merits of his claims for asylum and withholding of deportation, and without adopting any portion of the IJ's decision.  Accordingly, we do not consider Valles' direct challenge to the IJ's decision.  See id.


6
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3